 
 
I 
111th CONGRESS
2d Session
H. R. 4967 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Ms. Giffords (for herself, Mr. Thompson of California, Mrs. Bono Mack, Mr. Grijalva, Mr. Luján, Mr. Blumenauer, and Mr. Carnahan) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide an exception to the arbitrage rules for prepayments for electricity generated from renewable resources. 
 
 
1.Exception to arbitrage rules for prepayments for electricity generated from renewable resources 
(a)In generalSection 148(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(5)Exception for prepaid electricity generated from renewable resources 
(A)In generalThe term investment-type property does not include a prepayment under a qualified renewable electricity contract.  
(B)Qualified renewable electricity contractFor purposes of this paragraph, the term qualified renewable electricity contract means any contract to acquire electricity if— 
(i)such electricity is used by the State or political subdivision thereof with respect to which the State or local bond is issued, and 
(ii)in connection with such contract the supplier of such electricity places in service property which is capable of generating from qualified energy resources (as defined in section 45(c)) the amount of electricity purchased under the contract (and such property is not taken into account under this paragraph with respect to any other contract).. 
(b)Effective dateThe amendment made by this section shall apply to obligations issued after the date of the enactment of this Act.  
 
